                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                        Plaintiff,            )
                                              )
vs.                                           )        Case No. 01-00253-01/02-CR-W-ODS
                                              )
ROBERT R. COURTNEY, et al.                    )
                                              )
                        Defendants.           )


  ORDER (1) CONSTRUING DEFENDANT’S FILING AS A MOTION FOR REDUCTION IN
SENTENCE, AND (2) GRANTING DEFENDANT’S REQUEST FOR AN EXTENSION OF TIME
       On May 26, 2020, the Court received a filing from Defendant Robert Courtney entitled
“Response to Plaintiff’s Opposition to Defendant’s Motion for Reconsideration to Request
Extention [sic] of Time to Rebut Plaintiff’s Opposition.” Doc. #174. Defendant requests an
extension of time to respond to Plaintiff’s Opposition to Defendant’s Motion to Reconsider. But
the Court denied Defendant’s Motion to Reconsider on May 20, 2020. Doc. #172. In this
respect, Defendant’s motion is rendered moot. Nevertheless, Defendant states he recently
requested a reduction in sentence from the warden of Defendant’s correctional facility. Doc.
#174, at 5-6. He asserts the warden denied his request on April 29, 2020. Id. at 5. Based on
the foregoing, the Court construes Defendant’s latest filing as a motion for a reduction in
sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).
       In addition, Defendant states he has obtained representation and asks for six weeks for
counsel to enter an appearance and rebut Plaintiff’s opposition to Defendant’s motion to
reconsider. The Court construes this request as seeking leave to file supplemental suggestions
in support of Defendant’s filing (Doc. #174) and grants Defendant’s request. By no later than
July 10, 2020, Defendant’s counsel shall file an appearance and supplemental suggestions in
support of Defendant’s filing. Plaintiff shall file its response to Defendant’s supplemental
suggestions within fourteen days of Defendant’s filing, and Defendant’s reply shall be filed within
fourteen days of Plaintiff’s response. L.R. 7.0(c)(2)-(3). If Defendant does not file supplemental
suggestions, Plaintiff shall respond to Defendant’s filing by no later than July 24, 2020, and
Defendant shall file his reply by no later than August 7, 2020.
IT IS SO ORDERED.
                                                       /s/ Ortrie D. Smith
DATE: May 29, 2020                                     ORTRIE D. SMITH, SENIOR JUDGE
                                                       UNITED STATES DISTRICT COURT



         Case 4:01-cr-00253-ODS Document 175 Filed 05/29/20 Page 1 of 1
